Title: From George Washington to Robert Morris, 4 June 1781
From: Washington, George
To: Morris, Robert


                        
                            Dear Sir,
                            New Windsor June 4th 1781
                        
                        The present conveyance is sudden & unexpected. I have only time therefore to acknowledge the receipt
                            of your favors of the 29th Ulto and to assure you, that I felt a most sensible pleasure, when I heard of your acceptance
                            of the late appointment of Congress to regulate the Finances of this Country—My hand & heart shall be with you,
                            and as far as my assistance will, or can go, command it. We have, I am perswaded, but one object in view—the public good—to effect which, I will aid your endeavours to the extent of my abilities, & with all the powers I am vested. I
                            shall be happy in a meeting with you & would have wrote you more fully at this time if the bearer was not waiting
                            I could not however refrain from embracing the fine oppertunity that offered of expressing the pleasure I felt at hearing,
                            from yourself, that you had entered upon the duties of your office, & to assure you with how much truth &
                            sincerety I am Dr Sir Yr Most Obedt & Aff. Servt
                        
                            Go: Washington

                        
                    